Citation Nr: 0833282	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which, in pertinent part, 
denied the benefit sought on appeal.   

In May 2008, the veteran and his spouse testified on this 
matter before the undersigned at a Central Office hearing in 
Washington, DC.  At that time, the veteran's representative 
also discussed whether the veteran had submitted a timely 
notice of disagreement (NOD) following the February 2005 
rating decision regarding a different claim denied in that 
decision-entitlement to service connection for asthma.  

On review, the veteran's March 2006 submission of a VA Form 
9-in which he notified VA of his disagreement with the 
February 2005 rating decision as to the asthma claim-was not 
clearly submitted within the one year limit for such filing 
to be considered a timely initiation of an appeal.  As 
indicated in the discussion recorded in the hearing 
transcript, since the March 2006 NOD appears to have been 
untimely, the issue as to service connection for asthma is 
not subject to remand under Manlincon v. West, 12 Vet. App. 
238 (1999), for the issuance of a statement of the case 
(SOC).  Rather, the Board finds that a new claim has been 
raised as to whether the veteran's March 2006 NOD was timely 
filed.  Further, in the March 2006 VA Form 9, the veteran 
also submitted claims of entitlement to service connection 
for arthritis of the knees and shoulders, and for a rash on 
the legs.  These matters are all referred back to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
sarcoidosis was present in service or manifested itself to a 
compensable degree within a year following separation from 
active duty; and there is no competent medical evidence that 
the veteran's current sarcoidosis is related to service. 


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated during military 
service; and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
After the initial claim for benefits has been filed and 
before the initial decision, 38 U.S.C.A. § 5103(a) requires 
that a generic notice is given that addresses the notice 
required regarding the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, 506 
F.3d 1055 (Fed. Cir. 2007); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The initial decision may change the 
nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate a claim as changed by the initial decision.  The 
rules for providing the generic notice required prior to the 
initial decision do not apply after the initial decision, as 
other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the SOC, and any 
supplemental SOC.  Id.  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

Here, VA notified the veteran of required notice in an April 
2004 letter, issued before the initial rating decision.  In 
that letter, the RO notified the veteran of the information 
and evidence needed to substantiate a claim for service 
connection, including what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain, and asked him to send any evidence in his possession 
pertaining to the claim (consistent with the version of 
38 C.F.R. § 3.159 then in effect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service private 
and VA medical records.  Also of record and considered in 
connection with the appeal is the transcript of the May 2008 
Board hearing as well as various written statements submitted 
by the veteran and his representative, on his behalf.  During 
his Board hearing, the veteran indicated that, with the 
additional private evidence he would submit (and did submit 
with a waiver of RO consideration), there was no more 
evidence pertinent to the claim on appeal.  

In this case, VA's duties to assist does not include the 
provision of an examination.  See 38 C.F.R. § 3.159(c)(4).  
In sum, as discussed further below, the medical evidence 
shows that the veteran currently has sarcoidosis; however, 
the evidence does not establish that the veteran suffered an 
event, injury or disease in service referable to the claimed 
sarcoidosis.  Further, as there were no symptoms of the 
claimed condition in service and for many years after 
discharge from service, the evidence does not indicate that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service.  Id.  

The RO did not notify the veteran as to how disability 
ratings and effective dates are assigned; however, as the 
claim for service connection is denied below, the absence of 
notice on these downstream elements is not prejudicial to the 
veteran under the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  After the RO provided all 
required notice, the RO readjudicated the appealed claim in a 
February 2006 SOC.  The claimant was provided the opportunity 
to testify and to submit pertinent evidence.  In conclusion, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  The Board finds that the matter 
decided below may be addressed at this time, without further 
remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).  

Also, in addition to those presumptions associated with 
Vietnam era service, other unrelated regulatory presumptions 
provide that certain chronic diseases, including sarcoidosis 
may be presumed to have been incurred during service merely 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The veteran claims that he has sarcoidosis due to service.  
Sarcoidosis may be defined as a chronic, progressive, 
systemic granulomatous reticulosis of unknown etiology, 
characterized by hard tubercles, which may occur in almost 
any organ or tissue.  See Dorland's Illustrated Medical 
Dictionary 1656 (30th ed. 2003).  It may manifest in an acute 
form, which has an abrupt onset and a high spontaneous 
remission rate, or a chronic form, insidious in onset, which 
is progressive.  Id.

As reflected in his hearing testimony and statements, the 
veteran asserts that his sarcoidosis is related to service 
and resulted from exposure to Agent Orange in service.  The 
veteran's DD Form 214 confirms that the veteran served in 
Vietnam.  Because the veteran served in the Republic of 
Vietnam during the Vietnam era, he is entitled to the legal 
presumption that he was exposed to an herbicide agent (i.e., 
Agent Orange) while there.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  

Further, he is thereby entitled to the presumption of service 
connection for certain disorders listed under 39 C.F.R. § 
3.309(e).  The following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  Sarcoidosis, is not 
listed among the presumptive diseases for which service 
connection may be granted on the basis of exposure to 
herbicides under 38 C.F.R. § 3.309(e).  Therefore, service 
connection may not be granted for sarcoidosis on the basis of 
the presumptive regulatory provisions just discussed. 

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  And more 
generally, service connection may of course be established on 
a direct basis, if there is medical evidence otherwise 
linking a current diagnosis to service.  38 C.F.R. § 3.303.

Service treatment records show no indication of complaints 
of, or treatment for, any respiratory problems.  On the 
medical history portion of his May 1966 separation 
examination, the veteran reported he had not had any problems 
involving shortness of breath, chronic cough, asthma, or any 
other problems referable to the claimed sarcoidosis.  On 
examination at that time, clinical findings were noted as 
normal for the lungs and chest and the examiner indicated 
there were no present defects or diagnoses. 

Post-service VA and private treatment records reflect that 
the first indication of any problem referable to sarcoidosis 
was in 1989.  August 1989 private hospital records show that 
the veteran was admitted with no significant past medical 
history and for evaluation of mediastinal lymphadenopathy.  
On physical examination, the veteran was anemic and chest X-
rays revealed a mediastinal mass.  A computed tomography (CT) 
scan confirmed extensive mediastinal adenopathy.  During that 
hospitalization, the veteran underwent mediastinoscopy, after 
which the treatment provider concluded that the right 
paratracheal lymph node was consistent with sarcoidosis.  At 
the conclusion of hospitalization, the discharge summary 
report contains a diagnosis of sarcoidosis.  That report 
noted that CT scans were significant for mediastinal 
lymphadenopathy and parenchymal pulmonary nodules consistent 
with sarcoidosis.

Subsequent VA and private treatment records reflect 
sarcoidosis, including "radiographic stage II sarcoidosis," 
both in problem lists and diagnoses.  Notably, a March 2002 
private treatment record shows that the veteran was seen for 
complaints of cough and a history of untreated sarcoidosis.  
At that time, the veteran reported that the cough symptoms 
began two to three years before, with no previous similar 
symptoms.   

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for sarcoidosis.  There are no medical records in 
service showing any symptoms referable to sarcoidosis during 
service.  Further, there is no evidence of sarcoidosis until 
1989, over 23 years after discharge from service.  Post-
service medical records showing no indication of a 
sarcoidosis disorder until over 23 years after service, along 
with the veteran's history of no significant prior medical 
problems at that time, are probative evidence against a nexus 
with service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

The veteran and his wife have provided testimony that the 
veteran first began to have lung problems in the 1980s.  
During his May 2008 hearing, he stated that no physician had 
provided an opinion that his sarcoidosis was related to 
service.  Although the veteran has testified and generally 
attested as to his belief that his claimed sarcoidosis is 
related to service; however, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 
492.  Furthermore, there are no medical opinions or other 
competent evidence that link the veteran's sarcoidosis to 
service, to include exposure to herbicides, or show a 
diagnosis within the first year after service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

In his NOD and during his testimony, the veteran asserts that 
his sarcoidosis is due to exposure to the toxin, Agent 
Orange; and he refers to an Internet article noting that 
among possible etiologies for sarcoidosis, some physicians 
believe that exposure to toxins in the environment may be 
responsible for the disorder.  Generally, the Board does not 
assign this type of evidence much weight.  Although medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional, no such opinion 
evidence has been offered in this case.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  
  
Based on the foregoing, the Board concludes that the claim 
for service connection for sarcoidosis must be denied.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


